Case 2:18-cv-12856-WJM-MF Document 38 Filed 02/27/20 Page 1 of 1 PageID: 130
                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                New York District Office
                                                                                       33 Whitehall Street, 5tl• Floor
                                                                                       New York, NY 10004-2112
                                                                         Intake Information Group: (800) 669-4000
                                                                    Intake Information Group ITY: (800) 669-6820
Renay M. Oliver                                                              New York Direct Dial: (929) 506-5270
Trial Attorney                                                                                FAX (212) 336-3625
                                                                                           Website: www.eeoc.gov
Phone: (929) 506-5289
Fax: (212) 336-3623
Email: renay.oliver@ccoc.gov


                                               February 27, 2020
VIAECF
The Honorable Mark Falk
United States District Court
for the District of New Jersey
U.S. Post Office and Courthouse
1 Federal Square, Room 457
Newark, New Jersey 07102

        Re:      EEOC v. Hackensack Meridian Health, Inc., No. 2:18-cv-12856(WJM)(MF)

Dear Judge Falk:

         We represent plaintiff Equal Employment Opportunity Commission in the above-
referenced matter against defendant Hackensack Meridian Health, Inc. We write on behalf of both
parties to respectfully request a brief stay of all deadlines, including the February 28, 2020 deadline
for fact discovery.

        The parties have reached an agreement in principle but require additional time to negotiate
contested provisions. We respectfully ask that the Court grant us until March 13, 2020, to do so.
If we are unable to resolve the remaining issues by that date, we will seek additional time to
complete discovery. Alternatively, if the parties determine that it may be helpful, we may seek the
assistance of the Court in resolving the matter. We enclose a proposed order.

        Thank you for Your Honor's courtesies.

                                               Respectfully submitted,

                                               '--/?~ h_~
                                               Renay M. Oliver


cc:    All counsel of record (via ECF)
